                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Ouyeinc Ltd. v. Individuals,    Case Number: 1:20-cv-03491
            Partnerships, & Unincorporated
            $VVRFLDWLRQV RQ 6FKHGXOH ³$´
An appearance is hereby filed by the undersigned as attorney for:
Jingdong E-commerce (Trade) Hong Kong Corporation Limited
Attorney name (type or print): David M. Airan

Firm: Leydig, Voit & Mayer, Ltd.

Street address: Two Prudential Plaza, Suite 4900, 180 North Stetson Avenue

City/State/Zip: Chicago, Illinois 60601

Bar ID Number: 6215687                                     Telephone Number: (312) 616-5600
(See item 3 in instructions)

Email Address: dairan@leydig.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on July 23, 2020

Attorney signature:            S/ David M. Airan
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
